DECISION.
Wheheas, On August 6, 1914, the District Court of' Huma-cao rendered final judgment for the plaintiff in an action of unlawful detainer and ordered the eviction of the defendants, from which judgment they appealed on August 11, 1914;
Whereas, The respondent has filed a motion in this court for dismissal of the said appeal because a transcript of the record has not yet been filed although the time fixed by law has expired and the appellants have not presented a draft of a statement of the case or asked for an extension of time therefor, and because the bond is insufficient and without effect ;
Whereas, Pursuant to section 14 of the Act of Unlawful Detainer of March 9, 1905, page 183, appeals in said cases shall be prosecuted in accordance with the Code of Civil Procedure, and, therefore, according to section 299 of the Code of Civil Procedure as amended by Act No. 70 of March 9, 1911, considered in connection with rule 40 of this court, the time allowed for filing the transcript of the record in this court is thirty days after filing the notice of appeal, when, as in the case at bar, no draft of a statement of the case is filed, as held by this court in the case of Ciuro v. Ciuro, 20 P. R. R., 36;
Therefore, In view of the provisions of law cited, of section 303 of the Code of Civil Procedure, and of rules 58 and 60 of this court, the motion of plaintiff-respondent is sus- • tained and the appeal taken by the defendants from the judgment rendered on August 6, 1914, by the District Court of *470Humacao in tlie present case is dismissed. Let tlie trial court be so notified for such purposes as may follow.

Appeal dismissed.

Chief Justice Hernández and Justices Wolf, del Toro, Al-drey and Hutchison concurred.